Exhibit 10.4

SECOND AMENDMENT TO LEASE AGREEMENT


This SECOND AMENDMENT TO LEASE AGREEMENT (this "Amendment") is entered into as
of June 15, 2015, by and between CLPF – SLIC 8, L.P., a Delaware limited
partnership ("Landlord"), and SELECT COMFORT CORPORATION, a Minnesota
corporation ("Tenant").


RECITALS


A.    Landlord (as successor-in-interest to ProLogis North American Properties
Fund I LLC and ProLogis Development Services Incorporated) and Tenant are
parties to that certain Lease Agreement dated September 30, 1998 (the "Initial
Lease"), as amended by that certain Extension Agreement dated January 9, 2009
(the "Extension Agreement"), and that certain First Amendment to Lease Agreement
dated May 20, 2010 (the "First Amendment"). The Initial Lease, the Extension
Agreement and the First Amendment are collectively referred to herein as the
"Original Lease".


B.    Pursuant to the Original Lease, Landlord leases to Tenant, and Tenant
leases from Landlord, certain space consisting of approximately 100,800 rentable
square feet (the "Premises") in the building located at 675 North Wright
Brothers Drive, Salt Lake City, Utah and commonly known as Salt Lake
International Distribution Center #8 (the "Building"), as more particularly
described in the Original Lease.


C.    Landlord and Tenant desire to further amend the Original Lease to, among
other things, extend the term of the Original Lease, all in accordance with the
terms and conditions set forth below.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:


1.    Defined Terms. All capitalized terms used herein but not specifically
defined in this Amendment shall have the meanings ascribed to such terms in the
Original Lease. The term "Lease" where used in the Original Lease and this
Amendment shall hereafter refer to the Original Lease, as amended hereby.


2.    Lease Term. The Lease Term is hereby extended for an additional period of
five (5) years commencing on August 1, 2015 (the "Second Amendment Commencement
Date") and expiring on July 31, 2020 (the "Second Amendment Expiration Date").


3.    Base Rent. Commencing on the Second Amendment Commencement Date and
continuing through and including the Second Amendment Expiration Date, Tenant
shall pay monthly Base Rent to Landlord with respect to the Premises in
accordance with the following schedule (which monthly Base Rent shall be payable
in accordance with the terms of the Original Lease and in addition to all other
amounts due under the Lease, including, without limitation, Operating Expenses
and the Monthly Amortized Landlord's Seismic Bracing Costs, as defined below):


Period:
Monthly Base Rent:
08/01/15 – 07/31/16
$35,280.00 per month
08/01/16 – 07/31/17
$36,338.40 per month
08/01/17 – 07/31/18
$37,428.55 per month
08/01/18 – 07/31/19
$38,551.41 per month
08/01/19 – 07/31/20
$39,707.95 per month


1

--------------------------------------------------------------------------------



4.    Options to Renew. Landlord and Tenant acknowledge and agree that Tenant's
only rights to extend or renew the Lease Term shall be as set forth in this
Paragraph 4 and, accordingly, Addendum 2 to the First Amendment, Addendum 4 to
the Initial Lease and any other previously granted renewal or extension options
in the Original Lease are hereby deleted in their entirety and shall be of no
further force or effect. Landlord hereby grants to Tenant two (2) consecutive
options to extend the Lease Term (each, an "Option"), each for a period of five
(5) years (each 5-year period, an "Option Term"), with the first Option Term
commencing on the date immediately following the Second Amendment Expiration
Date (if the first Option is exercised by Tenant). Each Option shall be subject
to all of the following conditions and terms:
  
(a)    Tenant shall give to Landlord, and Landlord shall actually receive, on a
date which is at least two hundred seventy (270) days and not more than three
hundred sixty-five (365) days prior to the then scheduled expiration date of the
Lease Term, a written notice of Tenant's exercise of the applicable Option (an
"Option Notice"), time being of the essence. If an Option Notice is not timely
so given and received, the Option, and any subsequent Option (if any), shall
automatically expire.
  
(b)    Tenant shall have no right to exercise an Option, notwithstanding any
provision hereof to the contrary, (i) during the time commencing from the date
Landlord gives to Tenant a notice of monetary or material non-monetary default
pursuant to this Lease and continuing until the noncompliance alleged in said
notice of default is cured, (ii) if, during the twelve (12) month period of time
immediately prior to the time that Tenant attempts to exercise the Option,
Landlord has delivered to Tenant two (2) or more notices of monetary or material
non-monetary default under the Lease, whether or not the defaults are cured, or
Tenant has been late on three (3) or more occasions in the payment of a monetary
obligation to Landlord, or (iii) Tenant has committed an Event of Default under
the Lease.
  
(c)    The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Tenant's inability to exercise the Option
because of the provisions of Paragraph 4(b) above.
  
(d)    At Landlord's sole election, all Option rights of Tenant under this
Paragraph 4 shall terminate and be of no further force or effect,
notwithstanding Tenant's due and timely exercise of an Option, if an Event of
Default by Tenant occurs subsequent to the date of the exercise of the Option
(provided, however, in no event shall the foregoing be interpreted to limit any
rights or remedies of Landlord in connection with any such Event of Default).
  
(e)    The Options granted to Tenant under this Paragraph 4 are personal to the
specific Tenant named in this Amendment or any affiliated entity to which the
Lease has been assigned as permitted by Paragraph 17 of the Initial Lease (an
"Affiliated Assignee") and may be exercised only by such named Tenant (or such
Affiliated Assignee) while occupying the entire Premises who does so without the
intent of thereafter assigning the Lease or subletting the Premises or any
portion thereof, and may not be exercised or be assigned, voluntarily or
involuntarily, by or to any person or entity other than the Tenant named in this
Amendment (or such Affiliated Assignee). The Options herein granted to Tenant
are not assignable separate and apart from the Lease, nor may the Options be
separated from the Lease in any manner, either by reservation or otherwise.
  
(f)    All of the terms and conditions of the Lease except where specifically
modified by this Paragraph 4 or as otherwise stated to be applicable only to
earlier portions of the Lease Term shall apply during the Option Terms.
  
(g)    The monthly Base Rent payable during each Option Term shall be equal to
the greater of (i) the then-current fair market value of the Premises, or (ii)
the monthly Base Rent payable during the immediately preceding month of the
Lease Term. The then current fair market value of the Premises shall be
determined as of the beginning of each Option Term in accordance with the
remainder of this subparagraph

2

--------------------------------------------------------------------------------



(g). Promptly following receipt by Landlord of an Option Notice, Landlord and
Tenant (and their respective real estate brokers, if any) shall negotiate and
attempt to reach agreement on the Base Rent for the Option Term, which Base Rent
shall be set in accordance with the criteria described above. If Landlord and
Tenant are able to agree on the Base Rent for the Option Term, Landlord and
Tenant shall immediately execute an amendment to the Lease confirming the
extension of the Lease Term and stating the Base Rent for the Option Term. If
the parties are unable to agree on the Base Rent for the Option Term within
forty-five (45) days following Landlord's receipt of an Option Notice, then
Tenant's exercise of the Option shall be deemed withdrawn and the Lease Term
shall terminate as of the then-scheduled expiration date (and the Option, and
any subsequent Options (if any), shall automatically expire and be of no further
force or effect).
  
5.    Condition of Premises.
  
(a)    Subject to Paragraph 5(b) and Paragraph 6 below, Tenant shall continue to
lease the Premises "as‑is," "with all faults," and "without any representations
or warranties", except as expressly set forth herein. Tenant agrees and warrants
that it has investigated and inspected the condition of the Premises and the
suitability of same for Tenant's purposes, and Tenant hereby waives and
disclaims any objection to, cause of action based upon, or claim that its
obligations hereunder should be reduced or limited because of the condition of
the Premises or the suitability of same for Tenant's purposes. Tenant
acknowledges that neither Landlord nor any agent or employee of Landlord has
made any representations or warranty with respect to the Premises or with
respect to its suitability for the conduct of Tenant's business and Tenant
expressly warrants and represents that Tenant has relied solely on its own
investigation and inspection of the Premises in its decision to enter into this
Amendment and to continue to let the Premises in its "as-is" condition.
  
(b)    Landlord shall, on a one-time basis only, using Building-standard
materials, specifications, guidelines and procedures (except to the extent
otherwise designated by Landlord), perform the following work (collectively, the
"Second Amendment Work"): (i) install a dock locking system on all dock doors
serving the Premises in substantial accordance with that certain bid dated March
22, 2013 prepared by Arbon Equipment Corporation, a copy of which, along with
clarifying email correspondence from Tenant, is attached hereto as Exhibit A
(the "Dock Lock Work"); and (ii) install certain seismic bracing upgrades in
substantial accordance with that certain bid dated January 22, 2013 prepared by
Delta Fire Systems, Inc., a copy of which is attached hereto as Exhibit B (the
"Seismic Bracing Work"). The Second Amendment Work shall be performed at
Landlord's expense, except that (A) Tenant shall be solely responsible for all
costs and expenses incurred by Landlord in connection with the Dock Lock Work
(including, without limitation, hard and soft construction costs and
construction management and oversight fees) to the extent such costs and
expenses exceed One Hundred Twenty-Five Thousand and 00/100 Dollars
($125,000.00) in the aggregate, (B) Tenant shall be solely responsible for all
costs and expenses incurred by Landlord in connection with the Seismic Bracing
Work (including, without limitation, hard and soft construction costs and
construction management and oversight fees) to the extent such costs and
expenses exceed Thirty-Six Thousand Two Hundred Seventy and 00/100 Dollars
($36,270.00) in the aggregate, and (C) Tenant shall be responsible for
reimbursing Landlord for all costs incurred by Landlord for the Seismic Bracing
Work up to Thirty-Six Thousand Two Hundred Seventy and 00/100 Dollars
($36,270.00) in accordance with Paragraph 5(c) below (and Tenant shall pay any
such amounts for which Tenant is responsible pursuant to items (A) or (B) above
promptly upon demand, including, if requested by Landlord, prior to the
commencement of the Second Amendment Work). In addition, Tenant shall be solely
responsible for any increase in the cost of performing any of the Second
Amendment Work resulting from any act or omission of Tenant or its agents,
employees, contractors, subcontractors, licensees and invitees (and Tenant shall
pay any such actual and reasonable amounts within ten (10) business days
following Landlord's delivery of reasonable supporting documentation for such
cost increases). Tenant shall not (and Tenant shall ensure that its agents do
not)
interfere with the performance of the Second Amendment Work and shall cooperate
with Landlord in connection with the performance of the Second Amendment Work,
including, without limitation, by moving any equipment and other property which
Landlord or its contractor may request be moved. Landlord shall be permitted to
perform

3

--------------------------------------------------------------------------------



the Second Amendment Work during Tenant's occupancy of the Premises, during
normal business hours (or any hours), without any obligation to pay overtime or
other premiums. Tenant hereby agrees that the performance of the Second
Amendment Work shall in no way constitute a constructive eviction of Tenant or
entitle Tenant to any abatement of rent payable pursuant to the Lease. Landlord
shall have no responsibility for, or for any reason be liable to, Tenant for any
direct or indirect injury to or interference with Tenant's business arising from
the performance of the Second Amendment Work.
  
(c)    Notwithstanding anything to the contrary in this Amendment, Tenant agrees
to reimburse Landlord for all costs and expenses incurred by Landlord in
connection with the Seismic Bracing Work (including, without limitation, all
hard and soft construction costs, permitting fees, and construction management
and oversight fees) up to a maximum of Thirty-Six Thousand Two Hundred Seventy
and 00/100 Dollars ($36,270.00) (collectively, the "Landlord's Seismic Bracing
Costs") as follows: commencing on the Second Amendment Commencement Date,
concurrently with its payments to Landlord of monthly Base Rent (but without
regard to any credit or abatement of Base Rent), Tenant shall pay to Landlord an
amount equal to the Monthly Amortized Landlord's Seismic Bracing Costs (as
defined below). The term "Monthly Amortized Landlord's Seismic Bracing Costs"
shall mean all of Landlord's Seismic Bracing Costs, amortized over the period
from the Second Amendment Commencement Date (or such later date that any
particular funds are expended) through and including the Second Amendment
Expiration Date, on a monthly basis, with interest accruing on such Landlord's
Seismic Bracing Costs at eight percent (8%) per annum. Tenant acknowledges and
agrees that if any of Landlord's Seismic Bracing Costs are incurred after the
Second Amendment Commencement Date, then the Monthly Amortized Landlord's
Seismic Bracing Costs, and the remaining amortization schedule, shall be
adjusted by Landlord to account for the same (such that Tenant will be
responsible to reimburse Landlord for all of Landlord's Seismic Bracing Costs,
regardless of the date incurred). Notwithstanding anything to the contrary
herein, if the Lease shall be cancelled or terminated for any reason prior to
the Second Amendment Expiration Date, one hundred percent (100%) of the
unamortized Landlord's Seismic Bracing Costs shall become immediately due and
payable by Tenant to Landlord; provided, however, in the event the Lease is
terminated as a result of a casualty or condemnation event, Tenant's obligation
to repay the unamortized Landlord's Seismic Bracing Costs shall be reduced to
the extent that Landlord receives any excess insurance or condemnation proceeds
over and above the amount necessary to compensate Landlord for one hundred
percent (100%) of all losses, damages, and repair costs to the Building
exclusive of the Seismic Bracing Work (i.e. no insurance or condemnation
proceeds shall be attributable to the Seismic Bracing Work unless and until
Landlord has been fully compensated for all other losses, damages and repairs to
the Building relating to the applicable casualty or condemnation event). Tenant
shall be solely responsible for immediately repaying any shortfall between such
excess insurance or condemnation proceeds (if any) and the then unamortized
Landlord's Seismic Bracing Costs. At Landlord's option, Tenant shall, within ten
(10) days of written request from Landlord, execute an amendment to the Lease,
on Landlord's form, or execute a letter agreement acknowledging the schedule of
Tenant's obligation to repay Landlord's Seismic Bracing Costs (provided,
however, that Tenant's obligation to repay Landlord's Seismic Bracing Costs
shall not be effected in any way by any failure of Landlord to request, or
Tenant to execute, any such amendment).     
  
6.    Maintenance, Repair and Replacement of Roof. In addition to the Second
Amendment Work, from and after the date of this Amendment, Landlord agrees to
perform certain repairs, maintenance and replacements with respect to the roof
of the Building (the "Roof Work") in substantial accordance with the
recommendations and schedule set forth in that certain Roof Evaluation Report
dated May 19, 2014 prepared by CyberCon Consulting, Inc. (the "Roof Report"), a
copy of which is attached hereto as Exhibit C. Without limiting the foregoing,
per the recommendation set forth in the Roof Report, Landlord agrees that a new
single-ply roof membrane will be installed over the Building's existing roof no
later than December 31, 2019 (subject to delays resulting from events of Force
Majeure or any acts or omissions of Tenant or its agents, employees,
contractors, subcontractors, licensees or invitees). Landlord shall cause all of
the Roof Work to be performed in a good, workmanlike and professional manner by
licensed and reputable roofing contractor(s) selected by Landlord.
Notwithstanding anything to the contrary contained in the Original Lease, Tenant
agrees that all

4

--------------------------------------------------------------------------------



costs and expenses incurred by Landlord in connection with the Roof Work shall
be included as an element of Operating Expenses payable by Tenant under the
Lease; provided, however, the cost of any repairs or replacements performed as
part of the Roof Work which are classified as capital improvements under
generally accepted accounting principles (consistently applied in Landlord's
good faith, commercially reasonable discretion) shall be amortized with interest
at the Amortization Rate (as defined below) over the useful life of the
improvement (which useful life with respect to a roof replacement shall not be
less than fifteen (15) years) and included in Operating Expenses only to the
extent of the amortized amount for the respective calendar year. The term
"Amortization Rate" shall mean an annual interest rate equal to the prime rate
as then published in the Wall Street Journal (or, if the Wall Street Journal no
longer exists, then as an average of the prime rate as announced by the largest
three commercial banks in the United States) plus four percent (4%).
Notwithstanding the foregoing or anything to the contrary in the Original Lease,
Tenant shall be solely responsible for any costs or expenses of maintaining,
repairing or replacing the roof of the Building that result from the misuse,
negligence or willful misconduct of Tenant or its agents, employees,
contractors, subcontractors, licensees or invitees, or any work, improvements or
alterations performed by or on behalf of any such Tenant parties. Tenant shall
not (and Tenant shall ensure that its agents do not) unreasonably interfere with
the performance of the Roof Work and shall reasonably cooperate with Landlord in
connection with the performance of the Roof Work, including, without limitation,
by moving any equipment and other property which Landlord or its contractor may
reasonably request be moved. Landlord shall be permitted to perform the Roof
Work during Tenant's occupancy of the Premises, during normal business hours (or
any hours), without any obligation to pay overtime or other premiums.
Notwithstanding the foregoing, Landlord and its roofing contractor(s) shall
reasonably cooperate with Tenant in the performance and scheduling of the Roof
Work, including, without limitation, by (i) providing Tenant with as much
advance written notice of any planned Roof Work as is practical under the
circumstances, which advance notice shall, except in the case of an emergency
(where no notice shall be required), not be less than thirty (30) days with
respect to any roof replacement or other major repairs, and (ii) using
commercially reasonable efforts to minimize interference with Tenant’s business
operations at the Premises; provided, however, in no event shall Landlord be
required to incur overtime or afterhours charges, modify its construction
schedule, or otherwise incur increased costs or expenses in connection
therewith. Landlord agrees that no roof replacement work shall be commenced by
Landlord during the months of August through September or January through
February. Tenant hereby agrees that the performance of the Roof Work shall in no
way constitute a constructive eviction of Tenant or entitle Tenant to any
abatement of rent payable pursuant to the Lease. Landlord shall have no
responsibility for, or for any reason be liable to, Tenant for any direct or
indirect injury to or interference with Tenant's business arising from the
performance of the Roof Work.
  
7.    Attorneys' Fees. In the event either party shall commence an action to
enforce any provision of this Amendment, the prevailing party in such action
shall be entitled to receive from the other party, in addition to damages,
equitable or other relief, and all costs and expenses incurred, including
reasonable attorneys' fees and court costs and the fees and costs of expert
witnesses, and fees incurred to enforce any judgment obtained. This provision
with respect to attorneys' fees incurred to enforce a judgment shall be
severable from all other provisions of this Amendment, shall survive any
judgment, and shall not be deemed merged into the judgment. Tenant shall also
reimburse Landlord for all costs incurred by Landlord in connection with
enforcing its rights under the Lease in a bankruptcy proceeding, or other
proceeding under Title 11 of the United States Code, as amended, including
without limitation, reasonable legal fees, experts' fees and expenses, court
costs and consulting fees.
  
8.    Broker. Tenant represents and warrants to Landlord that it has not dealt
with any broker with respect to this Amendment other than CBRE, Inc. (Landlord's
broker) ("Broker"). If Landlord or
Tenant has dealt with any broker or person with respect to this Amendment other
than the Broker, such party shall be solely responsible for the payment of any
fees due said person or firm and such party shall protect, indemnify, hold
harmless and defend the other party from any liability in respect thereto.



5

--------------------------------------------------------------------------------



9.    Estoppel. Tenant warrants, represents and certifies to Landlord that, to
Tenant's actual knowledge, as of the date of this Amendment: (a) Landlord is not
in default under the Lease; and (b) Tenant does not have any defenses or offsets
to payment of rent and performance of its obligations under the Lease as and
when same becomes due. Landlord acknowledges and agrees that the foregoing shall
not limit Tenant's rights with respect to any reconciliations of Operating
Expenses that have not been performed as of the date of this Amendment and
Tenant retains all rights to any credit or refund for overpayments, if any, made
by Tenant.


10.    Authority. Tenant represents and warrants that it has full power and
authority to enter into this Amendment and the person signing on behalf of
Tenant has been fully authorized to do so by all necessary corporate or
partnership action on the part of Tenant.


11.    Original Lease in Full Force. Except for those provisions which are
inconsistent with this Amendment and those terms, covenants and conditions for
which performance has heretofore been completed, all other terms, covenants and
conditions of the Original Lease shall remain unmodified and in full force and
effect. Landlord and Tenant ratify the Original Lease, as amended hereby.


12.    Facsimile/PDF; Counterparts. Each party hereto, and their respective
successors and assigns shall be authorized to rely upon the signatures of all of
the parties hereto on this Amendment which are delivered by facsimile or email
in PDF format as constituting a duly authorized, irrevocable, actual, current
delivery of this Amendment with original ink signatures of each person and
entity. This Amendment may be executed in counterparts, each of which shall be
deemed an original part and all of which together shall constitute a single
agreement.


[SIGNATURE PAGE FOLLOWS]




6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been executed by Landlord and Tenant as
of the date first set forth above.


LANDLORD:


CLPF – SLIC 8, L.P.,
a Delaware limited partnership
                
By: CLPF – SLIC 8 GP, LLC,
   its general partner
                                       
By: Clarion Lion Properties Fund Holdings, L.P., its sole member


By: CLPF-Holdings, LLC,
   its general partner


By: Clarion Lion Properties Fund Holdings REIT, LLC, its sole member


By: Clarion Lion Properties Fund, LP,
   its managing member


By: Clarion Partners LPF GP, LLC,
   its general partner


By: Clarion Partners, LLC,
   its sole member


   By:   /s/ Stacey Magee   
   Name: Stacey Magee
   Its: Authorized Signatory


TENANT:


SELECT COMFORT CORPORATION,
a Minnesota corporation


By:   /s/ Chris White               
Name: Chris White
Its: Vice President




 
 





